Citation Nr: 1047873	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a left total hip replacement, claimed as due to 
Department of Veterans Affairs (VA) lack of proper 
care/negligence in providing surgical treatment in August 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A Travel Board hearing was held at the RO in March 2010 before 
the undersigned Acting Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.

The issue of entitlement to special monthly compensation 
based on the need for aid & attendance/housebound status 
has been raised by the record but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over this claim and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence shows that the Veteran's residuals of a 
left total hip replacement were not proximately due to or the 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of VA 
in furnishing reasonable care, or to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of a 
left total hip replacement, claimed as a result of VA surgical 
treatment, under the provisions of 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a January 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence showing that he experienced additional 
disability (not the result of his own willful misconduct) which 
resulted from VA carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of VA 
in furnishing reasonable care, or to an event not reasonably 
foreseeable.  This letter noted other types of evidence the 
Veteran could submit in support of his claim.  The Veteran also 
was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied the requirement that the Veteran be advised 
to submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a left total hip replacement, 
claimed as due to VA lack of proper care/negligence in providing 
surgical treatment in August 2001.  Because the Veteran was fully 
informed of the evidence needed to substantiate his claim, any 
failure to develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a left total hip replacement was issued in 
October 2004 prior to the May 2005 rating decision which denied 
the benefits sought on appeal; thus, this notice was timely.  The 
Board acknowledges that the VCAA notice letter issued to the 
Veteran and his service representative in this appeal did not 
contain notice of the requirements of a service connection claim 
outlined by the Court in Dingess/Hartman.  Because the 
appellant's 1151 claim is being denied in this decision, however, 
any question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  And any defect in the timing 
or content of the notice provided to the Veteran and his service 
representative has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record includes VA and private medical records, 
including all of the available records concerning the Veteran's 
surgical treatment at a VA Medical Center in August 2001, and a 
VA examiner's opinion dated in November 2006 which addresses the 
contended causal relationship between the Veteran's August 2001 
left hip surgery and his current residuals.  After review of this 
opinion, the Board finds that it provides competent, non-
speculative evidence regarding the claimed etiology of the 
Veteran's current residuals of a left total hip replacement.  
Thus, another examination is not required.  In summary, VA has 
done everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he is entitled to compensation for his 
current residuals of a left total hip replacement, claimed as due 
to VA lack of proper care/negligence in providing surgical 
treatment in August 2001.  He specifically contends that his left 
hip pain worsened significantly following left total hip 
replacement surgery at a VA Medical Center in August 2001.  He 
contends that carelessness on the part of VA surgeons led to his 
current residuals of a left total hip replacement, including 
significant left hip pain, and he is entitled to additional 
compensation for the disability he experiences as a result of 
VA's carelessness.

The appropriate legal standard for claims for compensation under 
38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this 
case, provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the Veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

From the plain language of this statute, it is clear that, to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, all 
three of the following factors must be shown: 
(1) disability/additional disability, (2) VA hospitalization, 
treatment, surgery, examination, or training was the cause of 
such disability, and (3) there was an element of fault on the 
part of VA in providing the treatment, hospitalization, surgery, 
etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or after 
October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 
(2004) (codified as amended at 38 C.F.R. § 3.361 (2010)). In 
determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care or medical or surgical 
treatment resulted in the Veteran's additional disability.  
Merely showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
Veteran's failure to follow properly given medical instructions 
is not caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a left total hip replacement, 
claimed as due to VA lack of proper care/negligence in providing 
surgical treatment in August 2001.  The Veteran has testified 
that he did not remember whether he had consented to the left 
total hip replacement surgery.  He also testified that his 
surgery had been complicated by extreme blood loss which required 
additional blood transfusions which had not been anticipated by 
his VA treating physicians prior to surgery.  A review of the 
August 2001 surgical report for the Veteran's left total hip 
replacement surgery at a VA Medical Center shows that he was 
brought to the operating room after proper informed consent was 
obtained.  A review of Standard Form 522 "Request for 
Administration of Anesthesia and for Performance of Operations 
and Other Procedures" signed by the Veteran prior to his left 
total hip replacement surgery and included in the surgical 
records shows that he was advised of the risks involved in the 
surgery and the possibility of complications due to surgery.  He 
specifically was advised of the risks of bleeding, pain, loss of 
function, and damage to the nerves/vessels posed by the surgery.  
He had the opportunity to ask questions and to indicate that he 
understood.  He also freely consented to the surgery without any 
duress and coercion.  A review of a form titled "Disclosure and 
Consent for Transfusion of Blood or Blood Components" also 
included in the Veteran's surgical records indicates that he 
consented to blood transfusions, if required, by the surgery.  A 
review of the Operation Report for the Veteran's left total hip 
replacement surgery shows that there were no complications from 
the surgery and he was taken to the recovery room in stable 
condition.  A review of the discharge summary for the Veteran's 
August 2001 hospital stay shows that he was hospitalized for 
10 days.  It was noted that he had some moderate serosanguinous 
drainage on post-operative day #3 and, although he continued to 
progress well, the rest of his postoperative course was 
complicated by continued serosanguinous drainage from his wound 
and a resolving posterior hematoma which was most likely the 
source of this drainage.  He was discharged on post-operative day 
#10 in good condition with minimal drainage from his wound.

In a "Statement of Attending Physician" signed by Jose M. 
Marina, D.O., and dated in October 2002, this physician stated 
that he had treated the Veteran between July 2001 and October 
2002 for status-post left total hip replacement and severe pain 
to left hip and lower extremities.  The diagnoses were left total 
hip arthroplasty in August 2001 and degenerative joint disease of 
the left hip.

On outpatient treatment with Dr. Marina in October 2002, the 
Veteran complained of continued severe left hip pain.  His left 
total hip replacement was noted.  The Veteran stated that, at 
times, his left hip pain was so severe that he did not want to 
get out of bed.  Physical examination showed that he ambulated 
with a cane and a rather pronounced Trendelenburg-type gait.  The 
Veteran's incision from the total hip replacement had healed 
although it appeared to be a herniation through the iliotibial 
band.  There was minimal pain with passive range of motion 
testing of the left hip.  X-rays of the left hip showed a 
prosthesis in excellent position with no sign of infection or 
loosening.  The impression was status-post left total hip 
arthroplasty.  Dr. Marina stated that he told the Veteran that it 
already had been almost a year and a half since his surgery and 
he probably had plateaued as far as his recovery was concerned.  
Dr. Marina also stated that he did not expect that the Veteran 
would be able to ambulate without the use of a cane since he had 
such a severe Trendelenburg-type gait.

In a March 2005 letter, Antonio Falcon, M.D., stated that it was 
his opinion that the resulting disability from the Veteran's left 
total hip replacement was a result of an unforeseeable 
complication from this surgery.  Dr. Falcon also stated that the 
dehiscence of the iliotibial facia probably resulted from a 
complication of the surgery and was a result of the surgery.

On private outpatient treatment with Dr. Falcon in March 2005, 
the Veteran complained of constant left hip pain day and night.  
He reported being involved in a motor vehicle accident in October 
1999 which shattered his left hip.  His August 2001 left total 
hip replacement surgery was noted.  He stated that he had stayed 
in the hospital for 2 weeks and experienced dehiscence of the 
iliotibial band post-surgery.  Objective examination showed a 
left thigh incision scar and a palpable defect to the lateral 
left thigh muscle.  The assessment was chronic pain status-post 
hip surgery.

In a July 2005 letter, Dr. Falcon stated that he wanted to 
correct his March 2005 letter.  He stated that he had opined in 
March 2005 that the Veteran's left hip disability and chronic 
pain probably were the result of complications from his hip 
surgery.  He now stated that the Veteran's left hip disability 
and chronic pain were the result of complications of the surgery.

On VA examination in November 2006, the Veteran's complaints 
included chronic left hip pain extending from the sacroiliac 
joint on the left side slightly inferiorly and laterally to just 
below the area of the left greater trochanter.  He rated his pain 
as 3-4/10 on a constant basis on a pain scale (with 10/10 being 
the worst pain).  He stated that prolonged sitting or standing 
caused his pain to increase to 5-6/10 on a pain scale and 
generally lasted for 20-30 minutes.  He also stated that his left 
hip pain caused sleep disturbance.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records 
and post-service VA and private medical records in great detail.  
The Veteran's involvement in a motor vehicle accident in October 
1999 was noted.  His August 2001 left total hip replacement 
surgery also was noted.  The Veteran denied experiencing any left 
hip weakness although he reported some fatigue after he walked.  
He also denied any left hip giving way, swelling, heat, or 
redness.  He reported experiencing flare-ups of pain in the left 
sacroiliac joint/lower lumbar area 3-4 times a day lasting for 
20 minutes.  He used a cane in his right hand.  He had difficulty 
in getting in and out of a car because he had to lift his leg due 
to pain localized over the left sacroiliac joint.  

Physical examination in November 2006 showed a slight 
Trendelenburg gait pattern on the left side, intact heel and toe 
gait, a level pelvis, equal limb lengths, and deconditioned 
posture with stoop-shouldered/rolled shouldered positioning.  
There was moderately severe paraspinal muscle deconditioning 
without significant spasm on the right side and fairly intense 
spasm at the most lower paralumbar musculature just above the 
left sacroiliac joint.  This was the most severe area of pain 
over the entire examination.  There was some slight numbness 
around the left hip scar.  There was a positive left-sided 
Gaenslen's test indicating a left sacroiliac joint pathology.  
Examination of the left hip showed a negative Trendelenburg test 
on the left side, no pain on percussion, and no evidence of 
radiculopathy in the left lower extremity.  There was a 1.5-
2 centimeter (cm) gap in the fascia over the left greater 
trochanter which was mildly tender to palpation.  This gap did 
not result in any soft tissue herniation or any other physical 
findings.  There were equal active and passive ranges of motion 
in both hips.  The Veteran's surgical scar was not severely 
tender and did not reproduce the pain which was localized over 
the left sacroiliac joint.  There was no objective clinical 
evidence that function was limited additionally by any of the 
DeLuca factors.  X-rays of the left hip showed a well-positioned, 
un-cemented left total hip arthroplasty with 2 screws transfixing 
the metal shell of the acetabular component and bone formation in 
the soft tissues of the left hip greater trochanteric area not 
associated with pathology.  X-rays of the sacroiliac joint showed 
very slight narrowing of the left sacroiliac joint.  The 
diagnoses included severe traumatic arthritis of the left hip, 
post-injury in motor vehicle accident in 1999, left total hip 
arthroplasty due to traumatic arthritis of the left hip with 
excellent post-operative results, and iliotibial fascial defect 
post-op left total hips arthroplasty of minimal clinical 
significance/impact.  

Following physical examination of the Veteran in November 2006, 
the VA examiner provided a detailed discussion regarding the 
Veteran's contentions about his 1151 claim.  This VA examiner 
stated that the Veteran had undergone a completely successful 
total hip arthroplasty at a VA Medical Center in August 2001.  
The Veteran's post-operative course had been uneventful and there 
had been no mention of any iliotibial fascial defect in his hip 
wound even when he was seen by surgeons other than those who 
performed the original procedure (Dr. Marina).  The VA examiner 
stated that the Veteran's area of maximum pain was localized on 
repeated examinations to the sacroiliac joint on the left side of 
his pelvis.  This examiner concluded that the Veteran's 
contention that all of his low back pain and over the left hip 
was the result of a 1.5-2 cm fascial defect over the left greater 
trochanter simply did not correlate with either his clinical 
history or physical examination.  The Veteran did not have 
significant functional impairment as a result of the very small 
defect in the iliotibial fascia and defects of this size would 
not be considered for surgical repair because they were small and 
there was no soft tissue herniation through them.  In fact, the 
VA examiner stated that the Veteran's fascial defect probably had 
been closed over completely by soft tissue inferior to the 
palpable level of the fascia.  The rationale for this observation 
was the fact that, if it had not closed over, the fascial defect 
could have spread but it did not and, in fact, healed and 
remained stable in a very small size and uncomplicated location.  
This VA examiner opined that the Veteran's complaints of lower 
back and left hip pain were not related to and were not secondary 
to a surgical complication.  This examiner stated that there were 
several causes for the Veteran's pain and at least part of the 
complaints that he was experiencing were the result of an 
exacerbation of pre-existing conditions at the time of the motor 
vehicle accident in 1999.  He also stated that evidence that the 
Veteran had sustained extensive soft tissue injuries to his left 
hip was included in the February 2000 MRI report and probably 
represented a hip dislocation and an indirect injury to the 
sacroiliac joint and lower back as well.  In summary, the VA 
examiner opined that a small iliotibial band fascial defect 
existed, although it had healed and had not progressed since it 
developed (and there was a possibility that it developed several 
years after the Veteran's surgery was performed), and the 
Veteran's current global complaints of pain in the left 
hip/sacroiliac joint/lower back absolutely were not secondary to 
this small fascial defect.  This VA examiner also concluded that 
the Veteran had significant pathology distinct from the area of 
surgical intervention and there was no evidence that the very 
small fascial defect was of any clinical significance.  He 
finally opined that the Veteran's left lower back/hip pain was 
not a result of or a complication of his total left hip 
arthroplasty surgery.

On private outpatient treatment in June 2007, no relevant 
complaints were noted.  Physical examination showed left hip 
tenderness and a full range of motion in the left hip.  The 
diagnoses included left hip pain.

In a January 2008 letter, Dr. Falcon stated that the Veteran 
continued to have a lot of pain to the left hip that had worsened 
since his last letter.  Dr. Falcon also stated that the Veteran's 
disability was profound and his ability to move about and 
ambulate was very limited.

On VA outpatient treatment in March 2008, the Veteran reported 
that his left hip pain was controlled with the current medication 
regimen.  He stated that his left hip pain radiated in to his 
left buttock (glut) and down the back of his left leg with 
walking.  The assessment included chronic left hip pain, post-op 
x 7 years.

In April 2009, no relevant complaints were noted.  Physical 
examination showed a paretic left leg with the knee flexed.  The 
assessment included chronic left hip pain on methadone.

The Board finds that the competent evidence does not indicate 
that the Veteran's current residuals of left total hip 
replacement, including significant left hip pain, were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment in August 2001 or an event not 
reasonably foreseeable.  Despite the Veteran's assertions that 
left total hip replacement surgery in August 2001 resulted in his 
current residuals, including significant left hip pain, the 
competent evidence indicates that there is absolutely no clinical 
relationship between his left total hip replacement surgery and 
his current complaints of global left hip pain (as the VA 
examiner found in November 2006).  The Veteran has testified that 
he had not consented to undergo left total hip replacement 
surgery and VA carelessness during this surgery resulted in the 
need for additional blood transfusions.  This testimony is 
contrary to the competent medical evidence of record, which 
indicates that the Veteran was provided every opportunity to 
discuss and understand the risks involved, including blood loss 
and loss of left hip function, and freely consented to the 
surgery before it occurred in August 2001.  Prior to surgery, the 
Veteran also specifically consented to undergoing blood 
transfusions if required.  The Veteran's hospital records show 
that there were no complications due to his left total hip 
replacement surgery, he was hospitalized for 10 days, and he 
experienced continuous drainage from his wound due to a resolving 
posterior hematoma.  There is no indication anywhere in these 
records that the Veteran experienced unusual blood loss during or 
after surgery which required additional blood transfusions, as he 
has contended.  When he was discharged from the hospital, the 
Veteran only had minimal drainage from his surgical wound.  
Subsequent treatment records show that the Veteran's left total 
hip replacement surgery was completely successful.  

The VA examiner determined in November 2006 that the Veteran's 
continuing complaints of left hip pain were not related to a 
small fascial defect seen over the left greater trochanter.  This 
VA examiner opined that the Veteran's complaints of left hip pain 
were not related to and were not secondary to a surgical 
complication and there were several causes for the Veteran's 
pain.  This examiner noted that at least some of the Veteran's 
left hip complaints were the result of an exacerbation of pre-
existing conditions at the time of his motor vehicle accident in 
1999.  The VA examiner concluded that, although a small 
iliotibial band fascial defect existed, it had healed and had not 
progressed since it developed and there was a possibility that it 
had developed several years after the Veteran's surgery was 
performed.  This examiner also concluded that the Veteran's 
current global complaints of pain in the left hip absolutely were 
not secondary to this small fascial defect.  This VA examiner 
further concluded that the Veteran had significant pathology 
distinct from the area of surgical intervention and there was no 
evidence that the very small fascial defect was of any clinical 
significance.  He finally opined that the Veteran's left hip pain 
was not a result of or a complication of his total left hip 
arthroplasty surgery.

The Veteran relies heavily on several letters from Dr. Falcon as 
support for his assertion that his left total hip replacement 
surgery at a VA Medical Center in August 2001 resulted in 
additional disability for which he is entitled to compensation 
under 38 U.S.C.A. § 1151.  In March 2005, Dr. Falcon opined that 
the resulting disability from the Veteran's left total hip 
replacement was a result of an unforeseeable surgical 
complication.  Dr. Falcon also stated that the dehiscence of the 
iliotibial facia probably resulted from a complication of the 
surgery and was a result of the surgery.  Dr. Falcon subsequently 
opined in July 2005 that the Veteran's left hip disability and 
chronic pain were the result of surgical complications.  The 
Board notes, however, that the Veteran specifically was advised 
prior to surgery in August 2001 that the risks involved in a left 
total hip replacement included loss of function, pain, and damage 
to the nerves/vessels and he freely consented to the surgery 
after being advised of these risks.  Although Dr. Falcon 
concluded that the Veteran's left hip disability and chronic pain 
were the result of unforeseeable surgical complications, the 
Veteran had been informed that these risks or complications 
(chronic pain and loss of function, to include impaired left hip 
function) were foreseeable at the time he consented to left total 
hip replacement surgery in August 2001.  Following a 
comprehensive physical examination of the Veteran in November 
2006, the VA examiner also determined that the Veteran's 
complaints of left hip pain were not related to and were not 
secondary to a surgical complication from his left total hip 
replacement.

The Board observes that the basis for Dr. Falcon's July 2005 
opinion relating the Veteran's current left hip pain to 
complications from his August 2001 left total hip replacement is 
not clear from a review of the record.  As noted elsewhere, there 
were no complications from the Veteran's left total hip 
replacement noted in the surgical report or in the summary of his 
hospital stay in August 2001.  The Veteran also was advised prior 
to consenting to this surgery that the risks or complications 
included loss of left hip function and pain.  The VA examiner 
concluded in November 2006 that the Veteran's August 2001 left 
total hip replacement surgery had been completely successful.  
Thus, it appears that Dr. Falcon did not have access to or review 
the August 2001 VA surgical and hospitalization records prior to 
offering his opinion in July 2005.  Dr. Falcon also did not 
provide a basis in clinical data or other medical evidence for 
offering his opinion in July 2005.  Because it appears that 
Dr. Falcon was not "informed of the relevant facts" concerning 
the Veteran's consent to left total hip replacement, including an 
acknowledgement of the foreseeable risks or complications 
(including loss of left hip function and chronic left hip pain) 
which he later experienced, and the lack of surgical 
complications, the Board finds that Dr. Falcon's opinions are 
less than probative on the issue of whether the Veteran is 
entitled to compensation under 38 U.S.C.A. § 1151 for residuals 
of a left total hip replacement.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

In summary, there is no competent evidence, to include a medical 
nexus, which indicates that the Veteran's current residuals of a 
left total hip replacement, including significant left hip pain, 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing surgical treatment in August 2001.  As 
noted above, although Dr. Falcon provided an opinion to the 
effect that the complications of the left total hip replacement 
were not reasonably foreseeable, the preponderance of the 
competent evidence proves otherwise.  The Veteran was advised of 
the possible risks or complications from left total hip 
replacement surgery, including loss of left hip function and 
pain, and nevertheless consented to the surgery.  As the VA 
examiner stated in November 2006, the Veteran had significant 
pathology distinct from the surgical intervention site and there 
was no evidence that the very small fascial defect at that site 
(which might have developed following surgery and was completely 
healed) was of any clinical significance.  The Veteran also has 
not submitted or identified any competent medical evidence which 
shows that he was not cared for in a medically appropriate way by 
the VA Medical Center or that there was carelessness, negligence, 
or lack of proper skill or error in judgment in providing him 
with surgical treatment in August 2001.  Absent such evidence, 
the Board finds that entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a left total hip replacement, 
claimed as due to VA lack of proper care/negligence in providing 
surgical treatment in August 2001, is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  The Veteran is 
competent to testify as to what he experienced since his left 
total hip replacement surgery in August 2001.  He has testified 
that he experienced significant left hip pain since surgery.  The 
Board concludes that his lay statements and Board hearing 
testimony are less than credible in light of the competent 
medical evidence of record showing no clinical relationship 
between his current left hip pain and his August 2001 left total 
hip replacement surgery.   The Veteran has not shown that he has 
the expertise required to diagnose any of his current residuals 
of a left total hip replacement.  Nor is he competent to offer an 
opinion regarding any causal relationship between his VA left 
total hip replacement surgery in August 2001 and any current 
residuals of such surgery.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed by 
the medical evidence of record showing no nexus between his VA 
left total hip replacement surgery in August 2001 and his current 
residuals of such surgery.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a left total hip replacement, claimed as due to 
VA lack of proper care/negligence in providing surgical treatment 
in August 2001, is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


